t c memo united_states tax_court orlando l robinson and tracey l robinson petitioners v commissioner of internal revenue respondent docket no 8452-13l filed date orlando l robinson and tracey l robinson pro sese jonathan e behrens for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his decision to sustain the collection action was proper as a matter of law we agree and will grant the motion background petitioners did not respond to the motion for summary_judgment the fol- lowing uncontroverted facts are derived from the petition the exhibits attached to the summary_judgment motion and respondent’s other filings in this case see eg ulloa v commissioner tcmemo_2010_68 petitioners resided in new jersey when they petitioned this court petitioners work in the financial services industry they filed a joint federal_income_tax return for reporting a tax_liability of dollar_figure of which dollar_figure was satisfied by withholding petitioners enclosed no payment with the return the irs assessed the tax plus applicable penalties and interest in an effort to collect the unpaid liability the irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing petitioners re- quested a cdp hearing indicating that they did not dispute their tax_liability for but desired an installment_agreement after conducting the hearing the set- tlement officer so determined that petitioners were not eligible for an installment_agreement he sustained the collection action and petitioners timely sought review in this court after filing his answer respondent ascertained that the administrative file was incomplete he accordingly moved to remand the case for a supplemental hearing before the irs appeals_office we granted that motion on date and a supplemental cdp hearing was scheduled for date before the hearing the so reviewed petitioners’ form 433-a collection in- formation statement for wage earners and self-employed individuals which disclosed certain real_estate_assets during the hearing petitioners confirmed that they owned three real_estate properties with a combined equity of approximately dollar_figure the so advised petitioners that in order to be eligible for an installment_agreement they had to first apply the equity in their real_estate toward their outstanding tax_liabilities petitioners stated that they had listed one property for sale but received no offers the so noted that petitioners’ asking price for this property wa sec_25 higher than what their form 433-a showed to be its fair_market_value moreover they listed the property on a self-service real_estate listing web site and made no effort to list the property elsewhere or employ a broker on the basis of these facts the so concluded that petitioners had not made a good-faith effort to sell the property because petitioners were unwilling to liquidate any of their real_estate the so informed them that he could not approve an installment_agreement accordingly on date the irs issued a supplemental notice of deter- mination sustaining the proposed levy on date respondent moved for summary_judgment and the court ordered petitioners to file a response to this motion by date the order advised petitioners that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment peti- tioners have not responded either to the motion or to the court’s order a summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d petitioners were ordered to respond but failed to respond to the motion for summary_judgment although their petition challenged the original notice of de- termination they have made no filing that the court could construe as alleging any error in the supplemental notice_of_determination that is currently before us for review we would be amply justified in entering decision against petitioners for these reasons alone see rule sec_121 sec_331 drake v commissioner tcmemo_2006_151 92_tcm_37 n aff’d 511_f3d_65 1st cir we will nevertheless consider the case on its merits we find that there exist no disputes of material fact and that the case is appropriate for summary adjudication where as here taxpayers do not dispute their underlying tax lia- bility the court reviews the irs’ determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis in deciding whether the so abused his discretion we consider whether he properly verified that the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioners raised and determined whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any col- lection action be no more intrusive than necessary sec_6330 we find that the so conducted a thorough review of petitioners’ account transcripts and verified that the requirements of applicable law and administrative procedure were followed we further conclude that the so balanced the need for the efficient collection_of_taxes with petitioners’ legitimate concern that the collec- tion action be no more intrusive than necessary we need only discuss whether the so fairly considered the issues petitioners raised the taxpayer may raise at a cdp hearing relevant issues relating to the col- lection action including offers of collection alternatives see sec_6330 petitioners’ hearing request stated their intention to propose an installment agree- ment sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if it concludes that the agreement will facilitate full or partial collection of such liability the irs has discretion to reject a proposed installment_agreement subject_to certain restrictions when the liability is below dollar_figure see 140_tc_173 sec_301_6159-1 c i proced admin regs this court gives due deference to the determinations the irs makes in the exercise of this discretionary authority see 112_tc_19 marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir we will not substitute our judgment for that of the irs recalcu- late a taxpayer’s ability to pay or independently determine what would be an ac- ceptable collection alternative see thompson t c pincite o’donnell v commissioner tcmemo_2013_247 it is not an abuse_of_discretion for a settlement officer to rely on guidelines requiring taxpayers in the absence of special circumstances such as old age ill health or economic hardship to liquidate assets in order to qualify for an install- ment agreement see eichler v commissioner t c __ __ slip op pincite date internal_revenue_manual pt and date taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets the so concluded that petitioners were ineligible for an installment_agreement after determining that they could fully or partially satisfy their tax_liabilities by liquidating or borrowing against their assets approximately dollar_figure of equity in real_estate see hosie v commissioner tcmemo_2014_246 finding no abuse_of_discretion when settlement officer denied an installment_agreement because the taxpayers failed to liquidate assets petitioners made no showing of ill health or economic hardship and their alleged inability to sell their real_estate due to a lack of offers is not a special cir- cumstance warranting exceptional relief as the so noted petitioners made a very limited effort to sell the property and their asking price significantly exceeded their own estimate of its fair_market_value the so did not abuse his discretion in determining that petitioners had not made a good-faith effort to liquidate assets and thus did not qualify for an installment_agreement finding no abuse_of_discretion in any respect we will sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
